       Case 6:18-cv-00235-ADA-JCM Document 13 Filed 12/05/18 Page 1 of 3




                         IN THE UNITED STATED DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

WILMINGTON     SAVINGS     FUNDS                   §
SOCIETY, FSB, D/B/A CHRISTIANA                     §
TRUST, NOT IN ITS INDIVIDUAL                       §
CAPACITY, BUT SOLELY AS TRUSTEE                    §
FOR RMAC TRUST, SERIES 2015-5T,                    §
                                                   §        Civil Action No. 6:18-cv-235
     Plaintiff,                                    §
                                                   §
v.                                                 §
                                                   §
TOM OWENS and JANET OWENS,                         §
                                                   §
     Defendants.                                   §

                       PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES

        Plaintiff Wilmington Savings Funds Society, FSB, d/b/a Christiana Trust, not in its

Individual Capacity, but Solely as Trustee for RMAC Trust, Series 2015-5T (“Plaintiff” or

“Wilmington”) files this Motion for Attorneys’ Fees, and respectfully shows the Court:

        1.        Plaintiff filed its Original Complaint on August 9, 2018 (the “Complaint”). (ECF

Document No. 1.) Summons was issued as to Defendant on August 21, 2018. (ECF Document

No. 4.).

        2.        On December 4, 2018, the Court clerk called the office of Plaintiff’s counsel

asking counsel to file a Motion for Attorneys’ fees. Pursuant to this request, Plaintiff files this

Motion for Attorneys’ Fees.

        3.        Plaintiff incurred $5,329.50 in reasonable and necessary attorneys’ in filing and

prosecuting Plaintiff’s claims to enforce its interest in certain real property as a result of the

default of under the loan agreement between the parties. See Exhibit A, Declaration of Mark D.

Cronenwett. A true and correct copy of the detailed billing statements showing the attorneys’



PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
MWZM: 17-000153-316                                                                     PAGE 1 OF 3
       Case 6:18-cv-00235-ADA-JCM Document 13 Filed 12/05/18 Page 2 of 3




fees by name, date, and amount is attached hereto as Exhibit A-2. Accordingly, in this Motion,

Plaintiff requests an award of attorneys’ fees in the amount of $5,329.50 that it has incurred in

this case.

        4.     Plaintiff is entitled to attorneys’ fees pursuant to Texas Civil Practice and

Remedies Code section 38.001 because this suit is to enforce a written contract through

foreclosure. See TEX. CIV. P. REM. CODE § 38.001(8). Furthermore, the parties’ contract provides

for recovery of reasonable attorneys’ fees incurred in pursuit of foreclosure. (See ECF Doc. No.

1 at Exh. E ¶ 22.)

                                            PRAYER

        For these reasons, Plaintiff Wilmington Savings Funds Society, FSB, d/b/a Christiana

Trust, not in its Individual Capacity, but Solely as Trustee for RMAC Trust, Series 2015-5T

respectfully requests that the Court award it its attorneys’ fees in the total amount of $5,329.50,

to be recovered from as a further obligation owed by them under the Note and Security

Instrument. Plaintiff also prays for all relief, whether at law or in equity, to which it is justly

entitled.




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
MWZM: 17-000153-316                                                                    PAGE 2 OF 3
      Case 6:18-cv-00235-ADA-JCM Document 13 Filed 12/05/18 Page 3 of 3




                                                   Respectfully submitted,

                                                  By: /s/ Gordon W. Green
                                                   MARK D. CRONENWETT
                                                   Attorney-in-Charge
                                                   Texas Bar No. 00787303
                                                   mcronenwett@mwzmlaw.com

                                                     GORDON W. GREEN
                                                     Texas Bar No. 24083102
                                                     ggreen@mwzmlaw.com

                                                  MACKIE WOLF ZIENTZ & MANN, P.C.
                                                  14160 N. Dallas Parkway, Suite 900
                                                  Dallas, Texas 75254
                                                  214-635-2685 (Phone)
                                                  214-635-2686 (Fax)

                                                  Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

        The undersigned certifies that on the 5th day of December, 2018 a true and correct copy
of the foregoing document was delivered to the following parties in the manner described below:

Via CMRRR # 9314 7699 0430 0053 6341 05
And Regular U.S. Mail
Tom Owens
117 Cleveland St.
McGregor, Texas 76657

                                                   /s/ Gordon W. Green
                                                   GORDON W. GREEN




PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
MWZM: 17-000153-316                                                                 PAGE 3 OF 3
